Title: To George Washington from Thomas Waggener, 20 May 1758
From: Waggener, Thomas
To: Washington, George



Sir
Fort Hopewell 20th May 1758

the linnen mr woodford brought up was devided between the two Companys for the mens Spatterdashes (I have had mine made up which onley made forty pair) I thought it my duty to acquaint you of it: as mr woodford Told me it was to Compleate both the Companys on the Branch. We have had no news of the Enemy since my last.
I Receivd a letter from mr woodford where he in formd me that he Luckley fell on sum of mr steenburgens accounts he had against the soilders under his Command & Can make it appear that he has defrauded the soilders of the greatest part of there paiy, by setting up goods at a high Price and Compelling the soilders to shoot for them. which sum Chances amounted to five shillings, he says he has acquainted you of sumthing Relateing of that behavour. I am Sir your most obedend Humble servaint

Thos Waggener

